20-11161-tmd Doc#130 Filed 04/16/21 Entered 04/16/21 13:53:25 Main Document Pg 1 of
                                         6
20-11161-tmd Doc#130 Filed 04/16/21 Entered 04/16/21 13:53:25 Main Document Pg 2 of
                                         6
20-11161-tmd Doc#130 Filed 04/16/21 Entered 04/16/21 13:53:25 Main Document Pg 3 of
                                         6
20-11161-tmd Doc#130 Filed 04/16/21 Entered 04/16/21 13:53:25 Main Document Pg 4 of
                                         6
20-11161-tmd Doc#130 Filed 04/16/21 Entered 04/16/21 13:53:25 Main Document Pg 5 of
                                         6
20-11161-tmd Doc#130 Filed 04/16/21 Entered 04/16/21 13:53:25 Main Document Pg 6 of
                                         6
